Case 1:19-Cv-Ol475-l\/|KB-Vl\/|S Document 8 Filed 03/28/19 Page 1 of 2 Page|D #: 52

AFFIDAV|T OF SERV|CE

State of New York County of Eastern United States District Court

|ndex Numbert 1219*CV-01475-MKB-V[\/l$
Date Filed: 311 5/2019

F’|aintiff:
l\.llassachusetts N|utua| Life insurance Company

VS.

Defendant:
Samuel Breze|, Rache| Breze|, and Seerojini Ramjit

For:

Fishkin i_ucks

One Riverfront F’|aza
Suite 410

Nevvark, NJ 07102

Received by l\iico|etti & Harris to be served on Rachel Brezel, 3919 Bedford Avenue, Brook|yn, NY
11229.

|, Alex Co|on, being duly sworn, depose and say that on the 22nd day of Nlarch, 2019 at10:22 am, |:

served a SU|TABLE AGE PERSON by delivering and leaving a true copy of the Summons in a Civi!
Case with Comp|aint and Civi| Cover Sheet and Corporate Disclosure Statement With |V|r Brezel at
3919 Bedford Avenue, Brook|yn, NY11229, the said premises being the respondents place of Abode
Within the State of New York. Deponent completed service by maiiing a true copy of the Sumrnons in a
Civii Case with Complaint and Civit Cover Sheet and Corporate Disclosure Statement in a postpaid
envelope addressed to: 3919 Bedford Avenue, Brooklyn, NY 11229 and bearing the Words "Personal &
Confidentia|" by First C|ass l\/lail on 3!22!2019 and placed in an official depository of the U.S.P.S. in the
State of New York_

Military Status: Based upon inquiry of party served, Defendant is not in the military service of the United
States of America.

Additional lnformation pertaining to this Service:
Suitab|e Age and Discretion

Description of Person Served: Age: 30, Sex: lvi, Race/Si<in Color; \Nhite, l-leight: 5'10", Weight: 180, Hair:
Dark Brown, Giasses: N

lll ll |llllllllll|||ll||||l|lll||l|lll

Case 1:19-Cv-Ol475-l\/|KB-Vl\/|S Document 8 Filed 03/28/19 Page 2 of 2 Page|D #: 53

AFF|DAV!T OF SERV|CE For 1:19-CV-01475-N1KB-VMS

l certify thatl am over the age of 18 and have no interest in the above action.

//¢ /»'¢:"““””'/
c":~ cwt /fd'»w#»i

 

Alex Coion
Subscribed and Sworn to before me on the 22nd 2066997
day of [\/larch 2019 by the affiant Who is persona|iy
knOWn 'fO Nico|etti & Harris

NOTARY r-‘>UBLlc ~~~~~ New York, NY 10013
(212) 267-6448

,, 101 Avenue of the Americas
/’"£y"'{ OLW 501 ¢//C 9th floor

NGWY PE’§§§EL;T,{\F§§$“§EWV@RK our Job serial Number; NHl-2019003348

No. 013!?50845{)4
Ctuaiii`ied ln Westchester Coun!y

WW COmmiSSm"" EKWSS aepmmber g%o zp;ori§ht © 1992 2019 Data`r>ase Serv ces |nc- Process Server's Tnnlbn>e Vs Gn

